The undersigned have reviewed the prior Decision and Order based upon the record of the proceedings before Deputy Commissioner Berger and the briefs of the parties. The appealing party has not shown good grounds to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Decision and Order.
                               ***********
Based upon all the evidence in this case and the findings of fact found by the Deputy Commissioner, the Full Commission finds as follows:
 FINDINGS OF FACT
1. Plaintiff filed a tort claim based upon the theory that defendants named employees were negligent with regard to the destruction of contraband items confiscated from plaintiff upon his arrival at defendants institution.
2. On March 17, 1997, plaintiff was transferred to defendants institution. Upon his arrival, all personal property considered contraband under prison policy was confiscated from plaintiff. A DC-160 form was prepared which contained an itemization of the confiscated contraband. The items included a lock, chain and key.
3. Pursuant to defendants policy, plaintiff was provided the choice of having the contraband items sent home, given to charity or destroyed.
4. At that time, plaintiff refused to provide an address for shipment of the property. Although not required by defendants policy, plaintiff was informed he would be allowed thirty (30) days to provide a shipping address.
5. Plaintiff failed to provide defendant with a shipping address within thirty (30) days, thus his property was destroyed.
                               ***********
Based upon the findings of fact, the examination of plaintiff at the hearing before the Deputy Commissioner, and a review of the pleadings, the Full Commission concludes as a matter of law the following:
 CONCLUSION OF LAW
Plaintiff has failed to meet his burden of proof that the named employees of defendant were negligent. Accordingly, plaintiff is entitled to no recovery.
                               ***********
Based upon the foregoing findings of fact and conclusion of law, the Full Commission enters the following:
 ORDER
1. Plaintiffs claims are hereby Dismissed with prejudice.
2. Each party shall bear its own costs.
This the ___ day of March 2001.
                                   S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/______________ RENE C. RIGGSBEE COMMISSIONER